- Provided by MZ Technologies FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2011 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrants Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A Santiago. March 9, 2011. Ger. Gen. N° 34/2011 Mr. Fernando Coloma Correa Superintendent Superintendence of Security and Insurance Av. Libertador Bernardo OHiggins 1449 Santiago REF: Information of the Ordinary Shareholders Meeting Dear Sir: In accordance with article 63 of Law N° 18,046, or Chilean Companies Act, we inform you that Enersis S.A.s Board of Directors, according to Companys Social bylaws, has convened an Ordinary Shareholders Meeting to be held on April 26, 2011 at 3 pm, at Espacio Riesco, Av. El Salto N° 5000, Huechuraba, Santiago. The purpose of this Meeting is for the shareholders to acknowledge and address the following issues: 1. Approval of Annual Report, Balance Sheet, Financial Statements and Report of the External Auditors and Account Inspectors for the fiscal year ended on December 31, 2010. 2. Profit distribution for the period and dividend payments. 3. Setting of Board of Directors compensation. 4. Setting of Directors' Committees compensation and their budget for 2011. 5. Information on Board of Directors Expenses, and the Annual Report on Management, Activities and Expenses of the Directors' Committee. 6. Appointment of an external auditing firm governed by Chapter XXVIII of Securities Market Law 18,045. 7. Appointment of two Account Inspectors, including two deputies, and setting of their compensation. 8. Appointment of Risk Rating Agencies. 9. Approval of the Investment and Financing Policy. Information of the Dividend Policy and the procedures for dividends distribution. Information on Board resolutions, regarding acts or contracts ruled by article 146 of Law 18,046. Information of the processing, printing and distribution costs of the information required by Circular 1,816 of the Superintendence of Securities and Insurances. Other matters of interest and competence of the Ordinary Shareholders' Meeting. Other necessary resolutions for the proper implementation of the above mentioned agreements. Sincerely yours, Massimo Tambosco Deputy Chief Executive Officer c.c.: Bolsa Comercio de Santiago Bolsa Electrónica de Chile Bolsa Corredores de Valparaíso Comisión Clasificadora de Riesgo Representante Tenedores de Bonos Locales SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/Massimo Tambosco Title:Deputy Chief Executive Officer Date:March 9, 2011
